COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  CARLOS LAMAS,                                     §           No. 08-21-00095-CV

                                    Appellant,      §              Appeal from the

  v.                                                §        34th Judicial District Court

  LUIS RAUL SANDOVAL GONZALEZ,                      §         of El Paso County, Texas

                                    Appellee.       §           (TC# 2020DCV4095)


                                       JUDGMENT

       The Court has considered this cause on the record and concludes that there was no error in

the granting of the injunction in favor of Appellee. We therefore affirm the trial court’s order

granting the injunction and remand the cause for further proceedings. We further order that

Appellee recover from Appellant all costs of this appeal, for which let execution issue. This

decision shall be certified below for observance.

       IT IS SO ORDERED THIS 30TH DAY OF AUGUST, 2022.


                                             JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.